                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

                                                                        §
    In re:                                                              § Chapter 11
                                                                        §
    IHEARTMEDIA, INC., et al., 1                                        § Case No. 18-31274 (MI)
                                                                        §
                               Debtors.                                 § (Jointly Administered)
                                                                        §

         DEBTORS’ FOURTH MOTION TO EXTEND THEIR EXCLUSIVE PERIODS
         TO FILE A CHAPTER 11 PLAN AND SOLICIT ACCEPTANCES THEREOF

             THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU. IF YOU OPPOSE
             THE MOTION, YOU SHOULD IMMEDIATELY CONTACT THE MOVING PARTY TO RESOLVE
             THE DISPUTE. IF YOU AND THE MOVING PARTY CANNOT AGREE, YOU MUST FILE A
             RESPONSE AND SEND A COPY TO THE MOVING PARTY. YOU MUST FILE AND SERVE YOUR
             RESPONSE WITHIN 21 DAYS OF THE DATE THIS WAS SERVED ON YOU. YOUR RESPONSE
             MUST STATE WHY THE MOTION SHOULD NOT BE GRANTED. IF YOU DO NOT FILE A
             TIMELY RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT FURTHER NOTICE TO YOU.
             IF YOU OPPOSE THE MOTION AND HAVE NOT REACHED AN AGREEMENT, YOU MUST
             ATTEND THE HEARING. UNLESS THE PARTIES AGREE OTHERWISE, THE COURT MAY
             CONSIDER EVIDENCE AT THE HEARING AND MAY DECIDE THE MOTION AT THE
             HEARING.

             REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.
             A HEARING WILL BE HELD ON THIS MATTER ON APRIL 16, 2019, AT 1:30 P.M. (CT) BEFORE
             THE HONORABLE MARVIN ISGUR, 515 RUSK STREET, COURTROOM 404, HOUSTON, TEXAS
             77002.


             The above-captioned debtors and debtors in possession (collectively, the “Debtors”)

respectfully state as follows in support of this motion (this “Motion”).

                                                      Introduction

             1.     The Debtors currently anticipate that the effective date of the Plan and their

emergence from these chapter 11 cases will occur on May 1, 2019, which is one day after the




1
      Due to the large number of Debtors in these chapter 11 cases, for which joint administration has been granted, a
      complete list of the Debtors and the last four digits of their tax identification, registration, or like numbers is not
      provided herein. A complete list of such information may be obtained on the website of the Debtors’ claims,
      noticing, and solicitation agent at https://cases.primeclerk.com/iheartmedia. The location of Debtor iHeartMedia,
      Inc.’s principal place of business and the Debtors’ service address is: 20880 Stone Oak Parkway, San Antonio,
      Texas 78258.



KE 59563301
expiration of the period where only the Debtors have the right to file a plan of reorganization. Out

of an abundance of caution, pursuant to this Motion, the Debtors are seeking an extension of their

exclusivity periods in the event that unforeseen issues arise that delay the expected emergence on

May 1, 2019. Specifically, the Debtors seek a 31-day extension of the (a) period during which the

Debtors have the exclusive right to file a chapter 11 plan (the “Filing Exclusivity Period”), through

and including May 31, 2019, and (b) period during which the Debtors have the exclusive right to

solicit a plan filed during the Filing Exclusivity Period (the “Solicitation Exclusivity Period,” and,

together with the Filing Exclusivity Period, the “Exclusivity Periods”), through and

including July 30, 2019.

        2.       On February 5, 2018, the Court entered the Third Order Extending the Debtors’

Exclusivity Periods to File a Chapter 11 Plan and Solicit Acceptances Thereof [Docket No. 2633],

extending the Debtors’ Exclusivity Periods through and including April 30, 2019, for filing a

chapter 11 plan, and June 29, 2019, for soliciting votes on a chapter 11 plan, without prejudice to

the Debtors’ ability to further extend the Exclusivity Periods. 2 By this motion, the Debtors seek a

further extension of the Exclusivity Periods.

        3.       On January 22, 2019, the Court entered the Findings of Fact, Conclusions of Law,

and Order Confirming the Modified Fifth Amended Joint Chapter 11 Plan of Reorganization of

iHeartMedia, Inc. and its Debtor Affiliates pursuant to Chapter 11 of the Bankruptcy Code

[Docket No. 2525], confirming the Modified Fifth Amended Joint Chapter 11 Plan of


2
    On July 10, 2018, the Court entered the Order Extending the Debtors’ Exclusivity Periods to File a Chapter 11
    Plan and Solicit Acceptances Thereof [Docket No. 1098] extending the Debtors’ Exclusivity Periods through and
    including November 24, 2018, for filing a chapter 11 plan, and January 23, 2019, for soliciting votes on a chapter
    11 plan, without prejudice to the Debtors’ ability to further extend the Exclusivity Periods. On November 19,
    2018, the Court entered the Second Order Extending the Debtors’ Exclusivity Periods to File a Chapter 11 Plan
    and Solicit Acceptances Thereof [Docket No. 1959] extending the Debtors’ Exclusivity Periods through and
    including February 7, 2019, for filing a chapter 11 plan, and April 8, 2019, for soliciting votes on a chapter 11
    plan, without prejudice to the Debtors’ ability to further extend the Exclusivity Periods.

                                                         2
Reorganization of iHeartMedia, Inc. and its Debtor Affiliates Pursuant to Chapter 11 of the

Bankruptcy Code [Docket No. 2521] (the “Plan”). 3

        4.       Following confirmation of the Plan, the Debtors have moved as expeditiously as

possible to emerge from these chapter 11 cases and have made substantial progress. However, for

reasons outside of the Debtors’ control—namely, obtaining required regulatory approvals—and

the Debtors’ desire to emerge at the beginning of a month for accounting purposes, the Debtors

will not be able to emerge from chapter 11 prior to the expiration of the Filing Exclusivity Period.

Therefore, the Debtors are seeking this extension solely out of an abundance of caution in the event

that unforeseen issues arise prior to emergence. Maintaining the status quo at this critical juncture

is of utmost importance as the Debtors and their stakeholders work toward consummating the Plan,

which maximizes the value of the Debtors’ estates and has the support of every creditor

constituency in these chapter 11 cases. A 31-day extension is therefore appropriate to protect the

value and consensus that has been built by the Debtors and their stakeholders, and will not

prejudice any parties in interest.

                 (a)      The Committee Plan Settlement.

        5.       As discussed in detail in the Disclosure Statement Supplement, the Debtors filed an

initial version of the Plan to comply with milestones under the Restructuring Support Agreement.

After filing the Plan, the Debtors continued to engage with their key creditor and stakeholder

groups, including the Committee, in an effort to build consensus around the Debtors’ restructuring

process, including, among other things, the treatment of general unsecured creditors. After

extensive, hard-fought negotiations, the Debtors, the Committee, and the Consenting Stakeholders

reached an agreement regarding the treatment of General Unsecured Claims (the “Committee Plan


3
    Capitalized terms not defined herein shall have the meanings set forth in the Plan.

                                                          3
Settlement”), the terms of which are embodied in the Plan.

                 (b)      The CCOH Settlement.

        6.       As discussed in detail in the Disclosure Statement and the CCOH Settlement Orders

(as defined herein), a key component of the Debtors’ Plan was the separation of their business

from that of CCOH. 4 On December 17, 2018, after months of extensive, hard-fought negotiations,

the Debtors, CCOH, GAMCO, and Norfolk reached agreement on a global settlement of all claims,

objections, and other causes of action that have been or could be asserted by or on behalf of CCOH,

GAMCO, and/or Norfolk by and among the Debtors, CCOH, GAMCO, certain individual

defendants in the GAMCO Litigation and/or the Norfolk Litigation, and the private equity sponsor

defendants in the GAMCO Litigation and/or Norfolk Litigation (the “CCOH Settlement”), which

includes hundreds of pages of documents memorializing the way the business will operate as

separate entities. To implement the terms of the CCOH Settlement, the Debtors, CCOH, and

GAMCO sought and received preliminary Court approval of the CCOH Settlement. 5 On January

23, 2019, the District Court for the Southern District of Texas certified a settlement class of

minority shareholders of CCOH’s Class A common shares on a final basis, designated GAMCO

as class representative, and approved the CCOH Settlement [Docket No. 2533].

        7.       The CCOH Settlement allows the Debtors to clear one of the final hurdles in these

chapter 11 cases. Since confirmation of the Plan, the Debtors, CCOH, and their respective advisors

have been working assiduously to implement and finalize the terms and of documentation of the


4
    See Disclosure Statement, Art. VII.P.
5
    See Order (I) Directing the Application of Bankruptcy Rules 7023 and 7023.1, (II) Preliminarily Approving the
    Settlement, (III) Approving the Retention of Prime Clerk LLC as Notice Administrator, (IV) Approving the Form
    and Manner of Notice, (V) Scheduling a Fairness Hearing to Consider Final Approval of the Settlement as Part
    of Confirmation of the Plan, and (VI) Granting Related Relief [Docket No. 2219] and Order (I) Directing the
    Application of Bankruptcy Rules 7023 and 7023.1, (II) Certifying a Class, Designating a Class Representative,
    and Appointing Class Counsel for Purposes of Settlement, and (III) Granting Related Relief [Docket No. 2221]
    (together, the “CCOH Settlement Orders”).

                                                       4
CCOH Settlement, which ensures that CCOH is adequately capitalized following the separation

and preserves the value of minority shareholders’ equity investment.

                (c)      The Legacy Noteholders’ Settlement.

        8.      Heading into the confirmation hearings, the only economic-stakeholder that

continued to object to the Plan was Wilmington Savings Fund Society, FSB, as successor indenture

trustee (the “Legacy Notes Trustee”) for the 2018 Legacy Notes and the 2027 Legacy Notes

(together, the “Legacy Notes”). Following extensive, hard-fought negotiations and the filing of

numerous adversary proceedings, the Debtors and the Legacy Notes Trustee reached a settlement

(the “Legacy Notes Settlement”), wherein certain modifications were made to the Plan that

increased recoveries for the Holders of Legacy Notes and resolved pending litigation involving the

Legacy Notes Trustee. 6 As a result of the Legacy Notes Settlement, Holders of Legacy Notes will

receive an additional 0.2% of equity in Reorganized iHeart and the Debtors were able to gain their

support for the Plan.

                (d)      Continued Progress Toward Emergence Following Confirmation.

        9.      Since Plan confirmation, the Debtors have continued to work with their

stakeholders to consummate the Plan. Significant progress has been made, and the Debtors expect

to emerge from chapter 11 on May 1, 2019. This progress includes, among other things,:

(a) finalizing the separation documents and terms of the CCOH Settlement; (b) finalizing the

documents effectuating the preferred stock transactions; (c) drafting the application to list iHeart

Class A Common Stock on a public exchange; (d) drafting and filing the Form S-4 with the

Securities and Exchange Commission; (e) drafting and finalizing the New ABL Credit Agreement,

the New Term Loan Credit Agreement, and the New Unsecured Notes and the New Secured Notes



6
    See Legacy Notes Settlement Term Sheet [Docket No. 2476].

                                                     5
indentures; and (f) coordinating with various brokerages regarding noncash distributions.

       10.      The Debtors’ have built substantial consensus in these chapter 11 cases, which has

allowed them to focus their efforts on maximizing the value of their estates. This remarkable

consensus has been achieved against the backdrop of large, complex chapter 11 cases involving

billions of dollars of funded debt obligations, global operations, thousands of employees, and a

diverse set of stakeholder constituencies. These achievements signify the Debtors’ continued

efforts to maximize the value of their estates and conclude these proceedings in a comprehensive

and final manner. Through these efforts, the Debtors have confirmed the Plan and are on the verge

of a significant accomplishment—emergence from chapter 11. The Debtors are confident that the

Plan will unlock substantial value for the benefit of all their stakeholders.

       11.      Accordingly, given the facts and circumstances of these chapter 11 cases and the

standards set forth by applicable law, the Debtors believe they meet the standard for the extension

of the Exclusivity Periods requested herein.

                                         Relief Requested

       12.      The Debtors seek entry of an order, substantially in the form attached hereto as

Exhibit A (the “Order”), extending the Exclusivity Periods by 31 days.

                                      Jurisdiction and Venue

       13.      The United States Bankruptcy Court for the Southern District of Texas

(the “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. The Debtors confirm

their consent, pursuant to rule 7008 of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”), to the entry of a final order by the Court in connection with this Motion

to the extent that it is later determined that the Court, absent consent of the parties, cannot enter

final orders or judgments in connection herewith consistent with Article III of the United States

Constitution.

                                                  6
       14.     Venue is permissible pursuant to 28 U.S.C. §§ 1408 and 1409.

       15.     The statutory basis for the relief requested herein is section 1121 of title 11 of the

United States Code (the “Bankruptcy Code”).

                                         Basis for Relief

       16.     Section 1121(b) of the Bankruptcy Code establishes an initial period of 120 days

after the commencement of a chapter 11 case during which only a debtor may file a plan and an

additional 60-day period during which only the debtor may solicit votes for a plan, both of which

are subject to extension through motion practice. Currently, the Filing Exclusivity Period will

expire on April 30, 2019, and the Solicitation Exclusivity Period will expire on June 29, 2019.

Although the Plan has been confirmed, the Debtors believe it is prudent to seek an extension of

the Exclusivity Periods out of an abundance of caution in order to preserve their exclusive ability

to file and solicit a new chapter 11 plan should unforeseen issues arise with respect to

consummating the Plan.

       17.     Section 1121(d)(1) of the Bankruptcy Code permits a court to extend a debtor’s

exclusivity “for cause.” Although the Bankruptcy Code does not define “cause,” bankruptcy

courts have discretion to extend exclusivity to promote the orderly, consensual, and successful

reorganization of a debtor’s affairs.     See In re Timbers of Inwood Forest Assocs., Ltd.,

808 F.2d 363, 372 (5th Cir. 1987) (noting that the meaning of “cause” under section 1121 should

be viewed in context of the Bankruptcy Code’s goal of fostering reorganization);

In re Mirant Corp., No. 4-04-CV-476-A, 2004 WL 2250986, at *2 (N.D. Tex. Sept. 30, 2004)

(noting that an extension of exclusivity is typically granted where “the debtor has shown

substantial progress toward reorganization”).




                                                 7
       18.      Courts often use the following factors in determining whether “cause” exists to

extend a debtor’s exclusive plan filing period:

                (a)       the size and complexity of the case;

                (b)       the need for sufficient time to permit the debtor to negotiate a plan of
                          reorganization and prepare adequate information;

                (c)       whether the debtor has made progress in negotiations with its creditors;

                (d)       the existence of good faith progress toward reorganization;

                (e)       whether the debtor is seeking to extend exclusivity to pressure creditors to
                          accede to the debtor’s reorganization demands;

                (f)       whether the debtor has demonstrated reasonable prospects for filing a viable
                          plan;

                (g)       the fact that the debtor is paying its bills as they become due;

                (h)       the amount of time which has elapsed in the case; and/or

                (i)       whether an unresolved contingency exists.

See, e.g., In re New Millennium Mgmt., LLC, No. 13-35719 (LZP), 2014 WL 792115, at *6

(Bankr. S.D. Tex. Feb. 25, 2014) (listing factors relevant to whether “cause” exists to extend

exclusivity periods) (citing In re GMG Cap. Partners III, L.P., 503 B.R. 596

(Bankr. S.D.N.Y. 2014)); see also In re Adelphia Commc’ns Corp., 336 B.R. 610, 674

(Bankr. S.D.N.Y. 2006) (denying motion to terminate exclusivity based on factors for cause).

       19.      Not all factors are relevant to every case, and the existence of even one of the

above-listed    factors    may    be    sufficient   to   extend   a   debtor’s   exclusivity periods.

See, e.g., In re Express One Int’l, Inc., 194 B.R. 98, 100 (Bankr. E.D. Tex. 1996) (listing all nine

factors later set forth in Adelphia but relying on only four as relevant in determining whether there

was “cause” to extend exclusivity); In re Interco, Inc., 137 B.R. 999, 1001 (Bankr. E.D. Mo. 1992)

(four factors showed that bondholders’ committee failed to show cause to terminate debtors’

exclusivity).

                                                     8
        20.     The Debtors assert that, given the facts and circumstances of these chapter 11 cases

and the broad consensus already achieved, the requested 32-day extension is warranted. In general,

large, complex chapter 11 cases take substantial time to reach confirmation and to become

effective.    See, e.g., Energy Future Holdings Corp., No. 14-10979 (CSS) (Bankr. D. Del.

May 1, 2015) (granting third extension of approximately 129 days for a total 18-month exclusive

period); In re Specialty Products Holding Corp., No. 10-11780 (JFK) (Bankr. D. Del.

Nov. 15, 2011) (granting third extension of approximately 60 days for total 18-month maximum

exclusive period); In re Frontier Airlines Holdings, Inc., No. 08-11298 (RDD) (Bankr. S.D.N.Y.

May 20, 2009) (granting third extension of approximately 125 days for total maximum exclusive

period); In re Lehman Bros. Holdings Inc., No. 08-13555 (JMP) (Bankr. S.D.N.Y. July 20, 2009)

(granting an extension for the total 18-month maximum exclusive period); In re Dana Corp.,

No. 06-10354 (BRL) (Bankr. S.D.N.Y. Dec. 19, 2006) (same); In re Calpine Corp., No. 05-60200

(BRL) (Bankr. S.D.N.Y. Dec. 6, 2006) (same); In re Edison Mission Energy, No. 12-49219 (JPC)

(Bankr. N.D. Ill. Oct. 24, 2013) (same); In re Mirant Corp., No. 03-46591 (DML) (Bankr.

N.D. Tex. May 10, 2004) (same). Accordingly, a 32-day extension is warranted.

        21.     As set forth herein, the Debtors have used their time in chapter 11 productively and

efficiently and continue to work in good faith with their stakeholders to emerge from chapter 11

cases in an expedient manner. Accordingly, the Debtors submit that sufficient “cause” exists

pursuant to section 1121(d) of the Bankruptcy Code to extend the Exclusivity Periods as provided

herein. As set forth below, each of the relevant factors weighs in favor of an extension of the

Exclusivity Periods.

I.      The Debtors’ Chapter 11 Cases Are Large and Complex.

        22.     The wide scope of the Debtors’ operations and size of their capital structure—

the largest of any company (by funded debt) to seek chapter 11 protection in 2018—meant the

                                                 9
Debtors were required to navigate a number of complex issues during these chapter 11 process.

As of the Petition Date, the Debtors had approximately $16.2 billion of outstanding funded-debt

obligations, consisting of obligations under an ABL Credit Agreement, a Term Loan Credit

Agreement with two tranches of term loans, multiple issuances of Priority Guarantee Notes,

2021 Notes, and Legacy Notes. The Debtors also have obligations to thousands of vendors, more

than 12,000 employees, government agencies, and contractual counterparties. 7 As discussed

herein, the Debtors have made significant progress towards emergence.

          23.      Courts have acknowledged that the size and complexity of a debtor’s case alone

may provide cause for extending a debtor’s exclusivity periods. See Express One, 194 B.R. at 100

(approving the debtor’s third exclusivity extension and noting that “the traditional ground for cause

is the large size of the debtor and the concomitant difficult in formulating a plan of

reorganization”). Certainly, the size and complexity of these chapter 11 cases alone provides

sufficient cause for the Court to extend the Exclusivity Periods.

II.       The Debtors Have Negotiated a Reorganization With All of the Participating
          Creditors and Economic Stakeholders and have Confirmed Their Plan.

          24.      Leading up to and since the Petition Date, the Debtors have made substantial

progress in negotiating with their stakeholders and administering these chapter 11 cases, which

warrants an extension of the Exclusivity Periods, including:

                   (a)      Entering into the Restructuring Support Agreement. The Debtors
                            commenced these chapter 11 cases with substantial stakeholder support for
                            a comprehensive restructuring.    This support is embodied in the
                            Restructuring Support Agreement, which provided the foundation for the
                            Plan.

                   (b)      Defending the Legacy Noteholders’ Litigation. On March 21, 2018, the
                            Legacy Notes Trustee, filed the Springing Lien Adversary Proceeding,
                            which asserted that Holders of Legacy Notes were entitled to be secured

7
      See Disclosure Statement, Art. V.

                                                    10
      “equally and ratably” on certain properties with the PGN Holders.
      The Debtors filed a motion to dismiss the complaint, and on May 7, the
      Court heard arguments on the Debtors’ motion (and the Motion to Dismiss
      of the Senior Creditors) and requested further briefing on the matter.
      Additionally, the Debtors filed their answer on June 11, 2018. Oral
      arguments on pre-trial briefs filed in the Legacy Noteholders’ litigation
      were held on October 18, 2018, and the trial was conducted on
      October 24, 2018. On January 15, 2019, the Court issued a ruling in favor
      of the Debtors and senior creditors, holding that the springing lien in the
      PGN Indenture had not been triggered [Docket No. 263]. In addition, on
      October 9, 2018, the Legacy Notes Trustee filed a second adversary
      proceeding alleging a number of purported wrongs and seeking certain
      equitable relief, including equitable subordination of interests held by, and
      the designation of votes cast by, certain shareholders and Debtor
      Clear Channel Holdings, Inc. [Docket No. 1598]. Through the second
      adversary complaint, the Legacy Notes Trustee sought to remedy harms that
      it allegedly suffered from the shareholders’ breaches of fiduciary duties.

(c)   Obtaining Critical Financial and Operational Relief. The Debtors
      stabilized their business operations through various forms of operational
      first and second-day relief. This relief included, among other things,
      authority to continue to use cash collateral, pay employees and talent,
      continue customer programs, and continue to use their cash management
      system. On April 12, 2018, the Court granted final approval of the Debtors’
      use of Cash Collateral [Docket No. 452], which, along with the
      debtor in possession financing [Docket No. 745], has provided the liquidity
      needed to fund the administration of these chapter 11 cases. Additionally,
      the debtor in possession financing facility refinanced the prepetition
      ABL facility, resulting in significant cost savings to the Debtors’ estates.

(d)   The Disclosure Statement and confirming the Chapter 11 Plan. The
      Debtors solicited input from parties in interest with respect to both the
      Disclosure Statement, the Disclosure Statement Supplement, and the Plan.
      Such efforts culminated with the confirmation of the Plan on January 22,
      2019. The Debtors’ substantial efforts in working with their creditors and
      administering these chapter 11 cases to this point supports the extension of
      the Exclusivity Periods while the Debtors and their stakeholders work
      toward emergence.

(e)   Obtaining the Committee’s Support for the Plan. The Debtors reached
      agreement with the Committee regarding the terms of the Committee Plan
      Settlement, which are incorporated into the Plan. The Committee Plan
      Settlement also resolves the Committee’s Standing Motion and the
      Disputed ABL Claims Objection.

(f)   Filing FCC Long Form Applications. On October 9, 2018, the Debtors
      took the crucial step of filing their FCC Long Form Application, which

                               11
                        begins the regulatory approval process for assignment of the Debtors’ FCC
                        licenses necessary for the Debtors to emerge from chapter 11.

                (g)     Negotiating and Implementing the CCOH Settlement. After months of
                        arms’-length, hard fought negotiations with various parties, the Debtors
                        reached a settlement [Docket Nos. 2111, 2114] to effectuate the separation
                        contemplated by the Plan and Disclosure Statement. The CCOH Settlement
                        is embodied in the Plan, and the Debtors, CCOH, and their respective
                        advisors are working toward implementing the terms thereof.

                (h)     Soliciting Votes on the Plan. Pursuant to the Disclosure Statement Orders,
                        Prime Clerk solicited and tabulated ballots submitted by Holders entitled to
                        vote on the Plan. Approximately 90 percent of voting creditors and
                        shareholders voted to accept the Plan [Docket Nos. 2116, 2246].

                (i)     Negotiating the Legacy Notes Settlement. After months of arms’-length,
                        hard fought negotiations and numerous adversary proceedings, the Debtors
                        reached a settlement with the Legacy Notes Trustee and the Holders of
                        Legacy Notes, which will provide such Holders an additional 0.2% of equity
                        in Reorganized iHeart.

        25.     The Debtors’ substantial progress in working with their stakeholders and

administering these chapter 11 cases to this point supports the extension of the Exclusivity Periods.

See In re Mirant Corp., 2004 WL 2250986, at *2 (noting that an extension of exclusivity is

typically granted where “the debtor has shown substantial progress toward reorganization”).

III.    The Debtors Are Not Pressuring Creditors by Requesting an Extension of the
        Exclusive Periods.

        26.     The Debtors are not seeking an extension of the Exclusivity Periods to pressure or

prejudice any of their stakeholders. The Plan, as confirmed, enjoys the broad support of every

organized group of the Debtors’ economic stakeholders, including the Senior Creditors, the 2021

Noteholder Group, CCOH, the Committee, the Holders of Legacy Notes, and the Legacy Notes

Trustee. Accordingly, the Debtors are not seeking an extension of their Exclusivity Periods to

pressure their creditors or other parties in interest.

IV.     The Debtors Are Paying Their Bills as They Come Due.

        27.     The Debtors have paid their postpetition debts in the ordinary course of business or

                                                   12
as otherwise provided by Court order, and have secured final approval for their use of

Cash Collateral and debtor-in-possession financing. The Debtors will continue to pay their bills

in the ordinary course as they become due and owing.

V.      An Extension of the Exclusivity Periods Is in the Best Interest of All Parties in
        Interest.

        28.     The Debtors seek to maintain exclusivity so parties with competing interests do not

impede the Debtors’ pursuit of emergence from these chapter 11 cases.                 Extending the

Exclusivity Periods benefits all parties in interest by preventing the drain on time and resources

that inevitably occurs when multiple parties with potentially diverging interests vie for the

consideration of their own respective plans. All stakeholders benefit from continued stability and

predictability that a central process provides, which can only occur while the Debtors remain the

sole plan proponents.         Moreover, even if the Court approves an extension of the

Exclusivity Periods, nothing prevents parties in interest from later arguing to the Court that cause

supports termination of the Debtors’ exclusivity should such cause arise.           Accordingly, an

extension of the Exclusivity Periods is in the best interest of the Debtors’ estates, their creditors,

and all other parties in interest.

        29.     An objective analysis of the relevant factors demonstrates that the Debtors are

doing everything that they should be doing as chapter 11 debtors to facilitate a successful

conclusion to these complex chapter 11 cases. Accordingly, the Debtors respectfully submit that

sufficient cause exists to extend the Exclusivity Periods as provided herein. Courts in this district

have granted relief similar to that requested herein. See, e.g., In re EXCO Resources, Inc.,

No. 18-30155 (MI) (Bankr. S.D. Tex. Aug. 8, 2018) (granting second extension of exclusive filing

period of approximately 2 months); In re GenOn Energy, Inc., No. 17-33695 (DRJ)

(Bankr. S.D. Tex. Apr. 9, 2018) (granting second extension of exclusive filing period of


                                                 13
approximately      8 months      for    a    total      18-month    exclusive     filing    period);

In re SandRidge Energy, Inc., No. 16-32488 (DRJ) (Bankr. S.D. Tex. Feb. 8, 2017)

(granting second extension of exclusive filing period of approximately 10 months for a total

18-month exclusive filing period); In re Sherwin Alumina Co., LLC, No. 16-20012 (DRJ)

(Bankr. S.D. Tex. Aug. 23, 2016) (granting second extension of exclusive filing period of

approximately 90 days for total 12-month exclusive filing period); In re UGHS Senior Living, Inc.,

No. 15-80399 (LZP) (Bankr. S.D. Tex. May 23, 2016) (granting second extension of exclusive

filing period for total 9-month exclusive filing period).

                                               Notice

       30.      Notice of the hearing on the relief requested in the Motion has been provided by

the Debtors in accordance and compliance with Bankruptcy Rule 9014, as well as the Bankruptcy

Local Rules, and is sufficient under the circumstances. Without limiting the foregoing, due notice

was afforded, whether by facsimile, electronic mail, overnight courier or hand delivery, to parties

in interest, including: (a) the U.S. Trustee; (b) the Committee; (c) the agent for the Debtors’

receivables based credit facility; (d) the agent for the Debtors’ term loan credit facility;

(e) the indenture trustees for the Debtors’ priority guarantee notes, 14.0% senior notes due 2021,

6.875% senior notes due 2018, and 7.25% senior notes due 2027; (f) counsel to an ad hoc group

of lenders under the Debtors’ term loan credit facility and priority guarantee noteholders;

(g) counsel to an ad hoc group of lenders under the Debtors’ term loan credit facility; (h) counsel

to an ad hoc group of holders of 6.875% senior notes due 2018 and 7.25% senior notes due 2027;

(i) counsel to an ad hoc group of holders of 14.0% senior notes due 2021; (j) the Office of the

United States Attorney for the Southern District of Texas; (k) the state attorneys general for states

in which the Debtors conduct business; (l) the Internal Revenue Service; (m) the Securities and

Exchange Commission; and (n) any party that has requested notice pursuant to Bankruptcy Rule

                                                 14
2002. The Debtors submit that, in light of the nature of the relief requested, no other or further

notice need be given.




                          [Remainder of page intentionally left blank]




                                               15
          WHEREFORE, the Debtors respectfully request that the Court enter the Order,

  substantially in the form attached hereto as Exhibit A, granting the relief requested in this Motion

  and granting such other and further relief as is appropriate under the circumstances.

Houston, Texas
March 26, 2019

/s/ Matthew D. Cavenaugh
Elizabeth Freeman (TX Bar No. 24009222)              James H.M. Sprayregen, P.C.
Matthew D. Cavenaugh (TX Bar No. 24062656)           Anup Sathy, P.C. (admitted pro hac vice)
JACKSON WALKER L.L.P.                                Brian D. Wolfe (admitted pro hac vice)
1401 McKinney Street, Suite 1900                     William A. Guerrieri (admitted pro hac vice)
Houston, Texas 77010                                 Benjamin M. Rhode (admitted pro hac vice)
Telephone:     (713) 752-4200                        KIRKLAND & ELLIS LLP
Facsimile:     (713) 752-4221                        KIRKLAND & ELLIS INTERNATIONAL LLP
Email:         ptomasco@jw.com                       300 North LaSalle Street
                 efreeman@jw.com                     Chicago, Illinois 60654
                 mcavenaugh@jw.com                   Telephone:       (312) 862-2000
                                                     Facsimile:       (312) 862-2200
Co-Counsel to the Debtors                            Email:           james.sprayregen@kirkland.com
and Debtors in Possession                                             anup.sathy@kirkland.com
                                                                      brian.wolfe@kirkland.com
                                                                      will.guerrieri@kirkland.com
                                                                      benjamin.rhode@kirkland.com

                                                     -and-

                                                     Christopher Marcus, P.C. (admitted pro hac vice)
                                                     KIRKLAND & ELLIS LLP
                                                     KIRKLAND & ELLIS INTERNATIONAL LLP
                                                     601 Lexington Avenue
                                                     New York, New York 10022
                                                     Telephone:     (212) 446-4800
                                                     Facsimile:     (212) 446-4900
                                                     Email:         christopher.marcus@kirkland.com

                                                     Co-Counsel to the Debtors
                                                     and Debtors in Possession
                                    Certificate of Service

        I certify that on March 26, 2019, I caused a copy of the foregoing document to be served
by the Electronic Case Filing System for the United States Bankruptcy Court for the Southern
District of Texas.

                                                     /s/ Matthew D. Cavenaugh
                                                     Matthew D. Cavenaugh
